Case 2:19-bk-14626-NB    Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Four of Exhibits Page 1 of 206




                                                           April 30, 2019

                                                           2:00 p.m.
Case 2:19-bk-14626-NB    Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Four of Exhibits Page 2 of 206
Case 2:19-bk-14626-NB    Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Four of Exhibits Page 3 of 206
Case 2:19-bk-14626-NB    Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Four of Exhibits Page 4 of 206
Case 2:19-bk-14626-NB    Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Four of Exhibits Page 5 of 206
Case 2:19-bk-14626-NB    Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Four of Exhibits Page 6 of 206
Case 2:19-bk-14626-NB    Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Four of Exhibits Page 7 of 206
Case 2:19-bk-14626-NB    Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Four of Exhibits Page 8 of 206
Case 2:19-bk-14626-NB    Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Four of Exhibits Page 9 of 206
Case 2:19-bk-14626-NB     Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Four of Exhibits Page 10 of 206
Case 2:19-bk-14626-NB     Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Four of Exhibits Page 11 of 206
Case 2:19-bk-14626-NB     Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Four of Exhibits Page 12 of 206
Case 2:19-bk-14626-NB     Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Four of Exhibits Page 13 of 206
Case 2:19-bk-14626-NB     Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Four of Exhibits Page 14 of 206
Case 2:19-bk-14626-NB     Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Four of Exhibits Page 15 of 206
Case 2:19-bk-14626-NB     Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Four of Exhibits Page 16 of 206
Case 2:19-bk-14626-NB     Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Four of Exhibits Page 17 of 206
Case 2:19-bk-14626-NB     Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Four of Exhibits Page 18 of 206
Case 2:19-bk-14626-NB     Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Four of Exhibits Page 19 of 206
Case 2:19-bk-14626-NB     Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Four of Exhibits Page 20 of 206
Case 2:19-bk-14626-NB     Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Four of Exhibits Page 21 of 206
Case 2:19-bk-14626-NB     Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Four of Exhibits Page 22 of 206
Case 2:19-bk-14626-NB     Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Four of Exhibits Page 23 of 206
Case 2:19-bk-14626-NB     Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Four of Exhibits Page 24 of 206
Case 2:19-bk-14626-NB     Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Four of Exhibits Page 25 of 206
Case 2:19-bk-14626-NB     Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Four of Exhibits Page 26 of 206
Case 2:19-bk-14626-NB     Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Four of Exhibits Page 27 of 206
Case 2:19-bk-14626-NB     Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Four of Exhibits Page 28 of 206
Case 2:19-bk-14626-NB     Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Four of Exhibits Page 29 of 206
Case 2:19-bk-14626-NB     Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Four of Exhibits Page 30 of 206
Case 2:19-bk-14626-NB     Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Four of Exhibits Page 31 of 206
Case 2:19-bk-14626-NB     Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Four of Exhibits Page 32 of 206
Case 2:19-bk-14626-NB     Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Four of Exhibits Page 33 of 206
Case 2:19-bk-14626-NB     Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Four of Exhibits Page 34 of 206
Case 2:19-bk-14626-NB     Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Four of Exhibits Page 35 of 206
Case 2:19-bk-14626-NB     Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Four of Exhibits Page 36 of 206
Case 2:19-bk-14626-NB     Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Four of Exhibits Page 37 of 206
Case 2:19-bk-14626-NB     Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Four of Exhibits Page 38 of 206
Case 2:19-bk-14626-NB     Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Four of Exhibits Page 39 of 206
Case 2:19-bk-14626-NB     Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Four of Exhibits Page 40 of 206
Case 2:19-bk-14626-NB     Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Four of Exhibits Page 41 of 206
Case 2:19-bk-14626-NB     Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Four of Exhibits Page 42 of 206
Case 2:19-bk-14626-NB     Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Four of Exhibits Page 43 of 206
Case 2:19-bk-14626-NB     Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Four of Exhibits Page 44 of 206
Case 2:19-bk-14626-NB     Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Four of Exhibits Page 45 of 206
Case 2:19-bk-14626-NB     Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Four of Exhibits Page 46 of 206
Case 2:19-bk-14626-NB     Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Four of Exhibits Page 47 of 206
Case 2:19-bk-14626-NB     Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Four of Exhibits Page 48 of 206
Case 2:19-bk-14626-NB     Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Four of Exhibits Page 49 of 206
Case 2:19-bk-14626-NB     Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Four of Exhibits Page 50 of 206
Case 2:19-bk-14626-NB     Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Four of Exhibits Page 51 of 206
Case 2:19-bk-14626-NB     Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Four of Exhibits Page 52 of 206
Case 2:19-bk-14626-NB     Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Four of Exhibits Page 53 of 206
Case 2:19-bk-14626-NB     Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Four of Exhibits Page 54 of 206
Case 2:19-bk-14626-NB     Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Four of Exhibits Page 55 of 206
Case 2:19-bk-14626-NB     Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Four of Exhibits Page 56 of 206
Case 2:19-bk-14626-NB     Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Four of Exhibits Page 57 of 206
Case 2:19-bk-14626-NB     Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Four of Exhibits Page 58 of 206
Case 2:19-bk-14626-NB     Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Four of Exhibits Page 59 of 206
Case 2:19-bk-14626-NB     Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Four of Exhibits Page 60 of 206
Case 2:19-bk-14626-NB     Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Four of Exhibits Page 61 of 206
Case 2:19-bk-14626-NB     Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Four of Exhibits Page 62 of 206
Case 2:19-bk-14626-NB     Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Four of Exhibits Page 63 of 206
Case 2:19-bk-14626-NB     Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Four of Exhibits Page 64 of 206
Case 2:19-bk-14626-NB     Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Four of Exhibits Page 65 of 206
Case 2:19-bk-14626-NB     Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Four of Exhibits Page 66 of 206
Case 2:19-bk-14626-NB     Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Four of Exhibits Page 67 of 206
Case 2:19-bk-14626-NB     Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Four of Exhibits Page 68 of 206
Case 2:19-bk-14626-NB     Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Four of Exhibits Page 69 of 206
Case 2:19-bk-14626-NB     Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Four of Exhibits Page 70 of 206
Case 2:19-bk-14626-NB     Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Four of Exhibits Page 71 of 206
Case 2:19-bk-14626-NB     Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Four of Exhibits Page 72 of 206
Case 2:19-bk-14626-NB     Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Four of Exhibits Page 73 of 206
Case 2:19-bk-14626-NB     Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Four of Exhibits Page 74 of 206
Case 2:19-bk-14626-NB     Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Four of Exhibits Page 75 of 206
Case 2:19-bk-14626-NB     Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Four of Exhibits Page 76 of 206
Case 2:19-bk-14626-NB     Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Four of Exhibits Page 77 of 206
Case 2:19-bk-14626-NB     Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Four of Exhibits Page 78 of 206
Case 2:19-bk-14626-NB     Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Four of Exhibits Page 79 of 206
Case 2:19-bk-14626-NB     Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Four of Exhibits Page 80 of 206
Case 2:19-bk-14626-NB     Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Four of Exhibits Page 81 of 206
Case 2:19-bk-14626-NB     Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Four of Exhibits Page 82 of 206
Case 2:19-bk-14626-NB     Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Four of Exhibits Page 83 of 206
Case 2:19-bk-14626-NB     Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Four of Exhibits Page 84 of 206
Case 2:19-bk-14626-NB     Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Four of Exhibits Page 85 of 206
Case 2:19-bk-14626-NB     Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Four of Exhibits Page 86 of 206
Case 2:19-bk-14626-NB     Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Four of Exhibits Page 87 of 206
Case 2:19-bk-14626-NB     Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Four of Exhibits Page 88 of 206
Case 2:19-bk-14626-NB     Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Four of Exhibits Page 89 of 206
Case 2:19-bk-14626-NB     Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Four of Exhibits Page 90 of 206
Case 2:19-bk-14626-NB     Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Four of Exhibits Page 91 of 206
Case 2:19-bk-14626-NB     Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Four of Exhibits Page 92 of 206
Case 2:19-bk-14626-NB     Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Four of Exhibits Page 93 of 206
Case 2:19-bk-14626-NB     Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Four of Exhibits Page 94 of 206
Case 2:19-bk-14626-NB     Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Four of Exhibits Page 95 of 206
Case 2:19-bk-14626-NB     Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Four of Exhibits Page 96 of 206
Case 2:19-bk-14626-NB     Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Four of Exhibits Page 97 of 206
Case 2:19-bk-14626-NB     Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Four of Exhibits Page 98 of 206
Case 2:19-bk-14626-NB     Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Four of Exhibits Page 99 of 206
Case 2:19-bk-14626-NB Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Four of Exhibits Page 100 of 206
Case 2:19-bk-14626-NB Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Four of Exhibits Page 101 of 206
Case 2:19-bk-14626-NB Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Four of Exhibits Page 102 of 206
Case 2:19-bk-14626-NB Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Four of Exhibits Page 103 of 206
Case 2:19-bk-14626-NB Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Four of Exhibits Page 104 of 206
Case 2:19-bk-14626-NB Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Four of Exhibits Page 105 of 206
Case 2:19-bk-14626-NB Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Four of Exhibits Page 106 of 206
Case 2:19-bk-14626-NB Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Four of Exhibits Page 107 of 206
Case 2:19-bk-14626-NB Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Four of Exhibits Page 108 of 206
Case 2:19-bk-14626-NB Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Four of Exhibits Page 109 of 206
Case 2:19-bk-14626-NB Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Four of Exhibits Page 110 of 206
Case 2:19-bk-14626-NB Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Four of Exhibits Page 111 of 206
Case 2:19-bk-14626-NB Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Four of Exhibits Page 112 of 206
Case 2:19-bk-14626-NB Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Four of Exhibits Page 113 of 206
Case 2:19-bk-14626-NB Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Four of Exhibits Page 114 of 206
Case 2:19-bk-14626-NB Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Four of Exhibits Page 115 of 206
Case 2:19-bk-14626-NB Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Four of Exhibits Page 116 of 206
Case 2:19-bk-14626-NB Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Four of Exhibits Page 117 of 206
Case 2:19-bk-14626-NB Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Four of Exhibits Page 118 of 206
Case 2:19-bk-14626-NB Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Four of Exhibits Page 119 of 206
Case 2:19-bk-14626-NB Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Four of Exhibits Page 120 of 206
Case 2:19-bk-14626-NB Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Four of Exhibits Page 121 of 206
Case 2:19-bk-14626-NB Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Four of Exhibits Page 122 of 206
Case 2:19-bk-14626-NB Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Four of Exhibits Page 123 of 206
Case 2:19-bk-14626-NB Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Four of Exhibits Page 124 of 206
Case 2:19-bk-14626-NB Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Four of Exhibits Page 125 of 206
Case 2:19-bk-14626-NB Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Four of Exhibits Page 126 of 206
Case 2:19-bk-14626-NB Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Four of Exhibits Page 127 of 206
Case 2:19-bk-14626-NB Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Four of Exhibits Page 128 of 206
Case 2:19-bk-14626-NB Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Four of Exhibits Page 129 of 206
Case 2:19-bk-14626-NB Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Four of Exhibits Page 130 of 206
Case 2:19-bk-14626-NB Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Four of Exhibits Page 131 of 206
Case 2:19-bk-14626-NB Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Four of Exhibits Page 132 of 206
Case 2:19-bk-14626-NB Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Four of Exhibits Page 133 of 206
Case 2:19-bk-14626-NB Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Four of Exhibits Page 134 of 206
Case 2:19-bk-14626-NB Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Four of Exhibits Page 135 of 206
Case 2:19-bk-14626-NB Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Four of Exhibits Page 136 of 206
Case 2:19-bk-14626-NB Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Four of Exhibits Page 137 of 206
Case 2:19-bk-14626-NB Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Four of Exhibits Page 138 of 206
Case 2:19-bk-14626-NB Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Four of Exhibits Page 139 of 206
Case 2:19-bk-14626-NB Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Four of Exhibits Page 140 of 206
Case 2:19-bk-14626-NB Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Four of Exhibits Page 141 of 206
Case 2:19-bk-14626-NB Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Four of Exhibits Page 142 of 206
Case 2:19-bk-14626-NB Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Four of Exhibits Page 143 of 206
Case 2:19-bk-14626-NB Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Four of Exhibits Page 144 of 206
Case 2:19-bk-14626-NB Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Four of Exhibits Page 145 of 206
Case 2:19-bk-14626-NB Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Four of Exhibits Page 146 of 206
Case 2:19-bk-14626-NB Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Four of Exhibits Page 147 of 206
Case 2:19-bk-14626-NB Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Four of Exhibits Page 148 of 206
Case 2:19-bk-14626-NB Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Four of Exhibits Page 149 of 206
Case 2:19-bk-14626-NB Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Four of Exhibits Page 150 of 206
Case 2:19-bk-14626-NB Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Four of Exhibits Page 151 of 206
Case 2:19-bk-14626-NB Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Four of Exhibits Page 152 of 206
Case 2:19-bk-14626-NB Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Four of Exhibits Page 153 of 206
Case 2:19-bk-14626-NB Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Four of Exhibits Page 154 of 206
Case 2:19-bk-14626-NB Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Four of Exhibits Page 155 of 206
Case 2:19-bk-14626-NB Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Four of Exhibits Page 156 of 206
Case 2:19-bk-14626-NB Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Four of Exhibits Page 157 of 206
Case 2:19-bk-14626-NB Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Four of Exhibits Page 158 of 206
Case 2:19-bk-14626-NB Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Four of Exhibits Page 159 of 206
Case 2:19-bk-14626-NB Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Four of Exhibits Page 160 of 206
Case 2:19-bk-14626-NB Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Four of Exhibits Page 161 of 206
Case 2:19-bk-14626-NB Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Four of Exhibits Page 162 of 206
Case 2:19-bk-14626-NB Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Four of Exhibits Page 163 of 206
Case 2:19-bk-14626-NB Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Four of Exhibits Page 164 of 206
Case 2:19-bk-14626-NB Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Four of Exhibits Page 165 of 206
Case 2:19-bk-14626-NB Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Four of Exhibits Page 166 of 206
Case 2:19-bk-14626-NB Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Four of Exhibits Page 167 of 206
Case 2:19-bk-14626-NB Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Four of Exhibits Page 168 of 206
Case 2:19-bk-14626-NB Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Four of Exhibits Page 169 of 206
Case 2:19-bk-14626-NB Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Four of Exhibits Page 170 of 206
Case 2:19-bk-14626-NB Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Four of Exhibits Page 171 of 206
Case 2:19-bk-14626-NB Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Four of Exhibits Page 172 of 206
Case 2:19-bk-14626-NB Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Four of Exhibits Page 173 of 206
Case 2:19-bk-14626-NB Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Four of Exhibits Page 174 of 206
Case 2:19-bk-14626-NB Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Four of Exhibits Page 175 of 206
Case 2:19-bk-14626-NB Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Four of Exhibits Page 176 of 206
Case 2:19-bk-14626-NB Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Four of Exhibits Page 177 of 206
Case 2:19-bk-14626-NB Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Four of Exhibits Page 178 of 206
Case 2:19-bk-14626-NB Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Four of Exhibits Page 179 of 206
Case 2:19-bk-14626-NB Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Four of Exhibits Page 180 of 206
Case 2:19-bk-14626-NB Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Four of Exhibits Page 181 of 206
Case 2:19-bk-14626-NB Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Four of Exhibits Page 182 of 206
Case 2:19-bk-14626-NB Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Four of Exhibits Page 183 of 206
Case 2:19-bk-14626-NB Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Four of Exhibits Page 184 of 206
Case 2:19-bk-14626-NB Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Four of Exhibits Page 185 of 206
Case 2:19-bk-14626-NB Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Four of Exhibits Page 186 of 206
Case 2:19-bk-14626-NB Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Four of Exhibits Page 187 of 206
Case 2:19-bk-14626-NB Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Four of Exhibits Page 188 of 206
Case 2:19-bk-14626-NB Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Four of Exhibits Page 189 of 206
Case 2:19-bk-14626-NB Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Four of Exhibits Page 190 of 206
Case 2:19-bk-14626-NB Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Four of Exhibits Page 191 of 206
Case 2:19-bk-14626-NB Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Four of Exhibits Page 192 of 206
Case 2:19-bk-14626-NB Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Four of Exhibits Page 193 of 206
Case 2:19-bk-14626-NB Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Four of Exhibits Page 194 of 206
Case 2:19-bk-14626-NB Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Four of Exhibits Page 195 of 206
Case 2:19-bk-14626-NB Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Four of Exhibits Page 196 of 206
Case 2:19-bk-14626-NB Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Four of Exhibits Page 197 of 206
Case 2:19-bk-14626-NB Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Four of Exhibits Page 198 of 206
Case 2:19-bk-14626-NB Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Four of Exhibits Page 199 of 206
Case 2:19-bk-14626-NB Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Four of Exhibits Page 200 of 206
Case 2:19-bk-14626-NB Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Four of Exhibits Page 201 of 206
Case 2:19-bk-14626-NB Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Four of Exhibits Page 202 of 206
Case 2:19-bk-14626-NB Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Four of Exhibits Page 203 of 206
Case 2:19-bk-14626-NB Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Four of Exhibits Page 204 of 206
Case 2:19-bk-14626-NB Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Four of Exhibits Page 205 of 206
Case 2:19-bk-14626-NB Doc 17-6 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Four of Exhibits Page 206 of 206
